Citation Nr: 1630980	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for right knee instability.

3.  Entitlement to an effective date earlier than July 27, 2009, for the grant of service connection for left knee arthritis, with instability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in March 2016.  A transcript of that hearing is of record.

An appeal was also perfected on the issue of whether new and material evidence had been received to reopen the previously denied claim of service connection for left knee arthritis.  While the December 2009 rating decision originally denied the Veteran's request to reopen the previously denied claim, the RO later granted service connection for left knee arthritis in a September 2011 rating decision.  The RO assigned the effective date of July 27, 2009, for the grant of service connection.

In a January 2012 statement, the Veteran claimed that an earlier December 1999 denial of service connection for left knee arthritis contains clear and unmistakable error (CUE).  The Veteran reiterated this contention in a January 2013 statement, in which he made clear that he was seeking an earlier effective date of December 13, 1999, for the grant of service connection for left knee arthritis.  In July 2013, the RO notified the Veteran that it was unable to process his claim for CUE, as his communication did not met the criteria for review based on CUE.  The Veteran did not appeal this administrative decision within a year.  As such, it became final.  Furthermore, the Board notes that, while the Veteran continues to assert his claim of an earlier effective date for the grant of service connection for left knee arthritis, he has since abandoned his CUE claim.  See March 215 statement at 5.

In October 2014, the Veteran submitted two statements in which he again contended that the grant of service connection for left knee arthritis should be retroactive to December 1999.  In a December 2014 letter, the RO informed the Veteran that his appeal for an earlier effective date was untimely.  The RO explained to the Veteran that his January 2013 statement seeking an earlier effective date for the grant of service connection for left knee arthritis was received more than a year after the September 2011 rating decision granting service connection for left knee arthritis.  The Veteran reiterated his arguments as to an earlier effective date in January and March 2015 statements.

Resolving doubt in favor of the Veteran, the Board finds that the Veteran's January 2012 statement (asserting a claim of CUE) can also be interpreted as a timely notice of disagreement with regard to the September 2011 rating decision, specifically as to the effective date assigned for the grant of service connection for left knee arthritis.  As such, the issue of entitlement to an earlier effective date for the grant of service connection for left knee arthritis is under the Board's jurisdiction.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At his March 2016 Board hearing, the Veteran stated that he was receiving treatment for his right knee only through the VA system.  VA treatment records were last associated with the claims file in November 2013.  As such, it is reasonable to conclude that there could be outstanding VA treatment records.

Notwithstanding the above, in June 2016, VA received the results (reported on a VA disability benefits questionnaire form) of what appears to be a private examination of the Veteran's knees.  The report, which is dated May 25, 2016, states that the Veteran was examined on May 18, 2016.  Significantly, it points to a medical note, also dated May 18, 2016, for further details.  There is no indication that VA has received such note.  As it complements the May 25, 2016, examination, VA should try to obtain that and any other outstanding private treatment records.

At his March 2016 Board hearing, Veteran stated that his right knee symptoms had worsened since the prior 2009 VA examination.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  While the Board acknowledges that a more recent private examination is now of record, it finds that a VA examination would be useful for purposes of adjudicating the present claim.

As stated in the introduction, the Board has found that the Veteran submitted a timely notice of disagreement with regard to the September 2011 rating decision, specifically as to the effective date assigned for the grant of service connection for left knee arthritis, to include a contention of CUE in a December 1999 rating decision.  VA has not yet provided a statement of the case with regard to this issue.  As such, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Ask the Veteran to identify, and authorize the release of, any outstanding private medical records, to include any related to the May 2016 private examination of his knees.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity his service-connected right knee disability.  Review of the claims file should be noted in the examiner's report.  The examiner should conduct all necessary tests and studies.

The examiner should address the following:

(a)  Measure and record the current level of disability in the Veteran's right knee.  Range of motion testing should be conducted and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  If the Veteran reports flare-ups in symptoms, the examiner should provide an opinion on the degree of impairment during any flare-ups, in degrees of lost motion.  Even if flare-ups are not reported, the examiner should estimate the degree of any additional functional limitation caused by the flare-ups reported in the May 2016 Disability Benefits Questionnaire.

(b)  Measure and record any instability, subluxation, and dislocation in the right knee and the nature and severity of those symptoms. 

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

5.  Provide the Veteran with a statement of the case on the issue of an earlier effective date for the grant of service connection for left knee arthritis.  Do not certify these issues to the Board unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






